Citation Nr: 1730848	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-29 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) for post-phlebitic syndrome of the left lower extremity (also diagnosed as chronic venous insufficiency and lymphedema) in excess of 10 percent from September 29, 1998 to December 27, 2004, in excess of 20 percent from December 28, 2004 to June 12, 2012, and in excess of 40 percent from June 13, 2012, forward.

2.  Entitlement to an initial disability rating (or evaluation) for post-phlebitic syndrome of the right lower extremity (also diagnosed as chronic venous insufficiency and lymphedema) in excess of 10 percent from September 29, 1998 to December 27, 2004, in excess of 20 percent from December 28, 2004 to June 12, 2012, and in excess of 40 percent from June 13, 2012, forward.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1987 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In January 2016, the Board remanded this matter to the Agency of Original Jurisdiction for issuance of a Supplemental Statement of the Case.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the January 2016 Board decision, the Board also remanded the issue of entitlement to an effective date prior to December 28, 2004, for a TDIU to provide the Veteran a Statement of the Case.  The Veteran was provided a Statement of the Case as to the issue of entitlement to an effective date prior to December 28, 2004, for a TDIU in July 2016.  Although the Statement of the Case was returned to VA as undeliverable, the AOJ confirmed the Veteran's correct mailing address and resent the Statement of the Case to the Veteran in September 2016.  The Veteran did not perfect the appeal with a timely Substantive Appeal; therefore, this issue (entitlement to an effective date prior to December 28, 2004, for a TDIU) is not in appellate status, and is not before the Board.



FINDINGS OF FACT

1.  For the appeal period from September 29, 1998 to July 23, 2001, the left and right lower extremity post-phlebitic syndrome manifested intermittent edema and pain, and fatigue in the leg after prolonged standing or walking.

2.  For the appeal period from July 24, 2001 to December 27, 2004, the left and right lower extremity post-phlebitic syndrome manifested persistent edema and pain, incompletely relieved by elevation of the legs.

3.  For the appeal period from December 28, 2004 to July 21, 2009, the left and right lower extremity post-phlebitic syndrome manifested persistent edema and pain, incompletely relieved by elevation of the legs; it did not more nearly approximate symptoms such as stasis pigmentation or eczema.

4.  For the appeal period from July 22, 2009 to June 12, 2012, the left and right lower extremity post-phlebitic syndrome manifested persistent edema and pain, and stasis pigmentation or eczema.

5.  For the appeal period from June 13, 2012, forward, the left and right lower extremity post-phlebitic syndrome manifested persistent edema and pain, and stasis pigmentation or eczema; it did not more nearly approximate symptoms such as persistent ulceration.


CONCLUSIONS OF LAW

1.  From September 29, 1998 to July 23, 2001, the criteria for initial disability ratings in excess of 10 percent each for left and right lower extremity post-phlebitic syndrome have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7121 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, from July 24, 2001 to December 27, 2004, the criteria for 20 percent disability ratings, and no higher, for left and right lower extremity post-phlebitic syndrome have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7121 (2016).

3.  From December 28, 2004 to July 21, 2009, the criteria for initial disability ratings in excess of 20 percent each for left and right lower extremity post-phlebitic syndrome have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7121 (2016).

4.  Resolving reasonable doubt in the Veteran's favor, from July 22, 2009 to June 12, 2012, the criteria for 40 percent disability ratings, and no higher, for left and right lower extremity post-phlebitic syndrome have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7121 (2016).

5.  From June 13, 2012, forward, the criteria for initial disability ratings in excess of 40 percent each for left and right lower extremity post-phlebitic syndrome have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7121 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Disability Rating Legal Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found. Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issues as appeals for higher evaluations of the original awards.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id. 
The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision.  38 U.S.C.A. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as to the issue/issues on appeal.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Initial Rating Analysis for Left and Right Lower Extremity Post-Phlebitic Syndrome

A March 2004 rating decision granted entitlement to service connection for post-phlebitic syndrome of the left and right feet (characterized as left and right foot conditions), effective September 29, 1998.  A March 2006 rating decision continued the 10 percent ratings for post-phlebitic syndrome of the left and right feet.  In an August 2007 rating decision, the RO in Togus, Maine, increased the disability ratings to 20 percent for each foot, effective December 28, 2004, the date on which the Veteran's increased rating claim was received by VA, effectively creating "staged" ratings.  The 20 percent ratings were continued in a May 2010 rating decision.  In a September 2012 rating decision, the RO granted increased ratings of 40 percent each for the left and right foot post-phlebitic syndrome, effective June 13, 2012.  As discussed in detail in the May 2015 Board decision, the appropriate decision on appeal is the March 2004 rating decision that originally granted service connection for the left and right lower extremity and the appeals include the initial ratings assigned for the left and right lower extremity post-phlebitic syndrome.

In short, the Veteran is in receipt of a 10 percent rating each for right and left lower extremity post-phlebitic syndrome from September 29, 1998 to December 28, 2004, a 20 percent rating each from December 28, 2004 to June 12, 2012, and a 40 percent rating each from June 13, 2012, forward, under 38 C.F.R. § 4.104, Diagnostic Code 7121, which rates post-phlebitic syndrome of any etiology.

Under Diagnostic Code 7121, a noncompensable (0 percent rating) will be assigned for asymptomatic palpable or visible varicose veins.  A 10 percent rating will be assigned for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating will be assigned for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating will be assigned for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating will be assigned for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent (total) rating will be assigned with massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104.  

From September 29, 1998 to December 27, 2004

In a March 1999 VA examination report, the Veteran demonstrated intermittent pain and swelling of the bilateral feet and ankles.  She was able to ambulate without an assistive device up to 15 blocks until she felt pain.  There was a normal appearance of the feet, bilaterally.  In a May 2000 letter, the Chief VA Physician of the Compensation and Pension Unit explained that the Veteran had occasional swelling of both ankles that were tender on walking.  He further indicated that the Veteran was unable to walk more than 11 blocks without pain in her feet.  

In a July 2001 private treatment record, the Veteran was treated for pain and persistent swelling of feet.  The treating physician indicated that the Veteran had bilateral edema caused by lymphedema.  The Veteran was informed of the necessity of leg elevation and use of support stockings.  In May 2002, the Veteran provided a statement and indicated that she had constant swelling and pain in the lower extremities; however, she also indicated that the swelling was only sustained by a cast and rest.  Significantly, the Veteran did not report that the edema was incompletely relieved by elevation of the extremities.

In a June 2002 VA podiatry clinic note, the Veteran had swelling of both legs/ankles/feet, non-pitting edema, and compression stockings were ordered.  Later that month, a VA treatment record indicated that the Veteran had bilateral ankle to mid-shin swelling.  Treatment included the continued use of compression stockings and leg elevation.  In a letter, dated August 2003, the VA doctor of podiatric medicine indicated that the Veteran was treated at the VA podiatry clinic for painful edema of the lower extremities.  The VA doctor also noted that the Veteran was also treated in the vascular surgery clinic and by a primary care doctor, and specifically indicated that "nothing has been successful."  The VA doctor revealed that the Veteran was given compression stockings, and was instructed to limit walking and elevate the legs as much as possible.

The Veteran underwent another VA examination in November 2003.  At that time, the Veteran had intermittent pain, stiffness, and swelling of the bilateral lower extremities.  She was able to ambulate without an assistive device up to five blocks until she felt pain.  In January 2004, the Veteran was afforded another VA examination of the feet.  There, the Veteran reported a history of recurrent foot swelling with pain secondary to the swelling.  She was prescribed compression stockings with some relief.  Upon physical examination, the VA examiner indicated that the Veteran had non-pitting edema of the bilateral lower extremities and had no changes in texture or color of the skin and nails.

In a November 2004 letter, the Veteran's treating VA physician indicated that the Veteran had chronic leg swelling.  She was instructed to continue with compression stockings and minimize the time on her feet if the swelling becomes severe.

Based on the above, the Board finds that ratings in excess of 10 percent for the left and right lower extremity post-phlebitic syndrome are not warranted at any time from September 29, 1998 to July 23, 2001.  In this regard, while such disabilities manifested by intermittent swelling and pain, the evidence during this appeal period does not demonstrate that the edema was incompletely relieved by elevation of the extremity so as to warrant a higher (20 percent) rating.  38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7121.  

Upon review of all the evidence, both medical and lay, the Board finds that, from July 24, 2001, when the private treatment record indicated that the Veteran was treated for pain and persistent swelling of feet, and when the Veteran was informed of the necessity of leg elevation and use of support stockings, the left and right lower extremity post-phlebitic syndrome more nearly approximated the criteria for a 20 percent rating, but no higher, consistent with persistent edema, incompletely relieved by elevation of extremity, without beginning stasis pigmentation or eczema.  Indeed, the treating VA doctor explained, in the August 2003 letter, that such treatment, though continued, was "not successful" in relieving the painful edema.  

The Board additionally finds that the criteria for a 40 percent rating for left and right lower extremity post-phlebitic syndrome have not been met or more nearly approximated from July 24, 2001 to December 27, 2004.  The evidence during this appeal period does not reveal stasis pigmentation or eczema in addition to persistent edema as required for the 40 percent rating.  While the Veteran is competent to report symptoms such as stasis pigmentation or eczema, which are observable through the Veteran's senses, the Veteran has not asserted, and the evidence from July 24, 2001 to December 27, 2004 does not demonstrate that the Veteran's left and right lower extremity post-phlebitic syndrome manifested in stasis pigmentation or eczema.  As such, the criteria for a 40 percent rating for left and right lower extremity post-phlebitic syndrome have not been met or more nearly approximated for any portion of the initial rating period from July 24, 2001 to December 27, 2004.  38 C.F.R. §§ 4.3, 4.7.  


From December 28, 2004 to June 12, 2012

The Veteran was afforded a VA examination of the feet in May 2007.  At that time, the Veteran had swelling of the ankles to the feet, bilaterally.  The Veteran reported a burning pain in her feet if she walks greater than three or four blocks.  For treatment, the Veteran indicated that she uses orthotic shoes and compression stockings, but the stockings do not seem to help very much.  In addition, the Veteran noted that elevating her legs do not help either; however, she did note that resting her legs for prolonged periods does help so she stays off her feet.

In a September 2007 VA general examination, the Veteran reported that she can only walk about 150 feet before she needs to sit down because of the pain in her ankles.  The VA examiner indicated that the skin examination was unremarkable.

The Veteran underwent a VA examination in May 2008.  There, the Veteran reported stiffness, constant swelling, and an increase in local temperature and redness as the day goes on.  She also indicated that she is easily fatigued, lacks endurance, and can only walk for approximately 100 feet with the assistance of a cane.  She can stand for approximately 20 minutes.  Upon physical examination, the VA examiner noted that the Veteran had +2 non-pitting edema.  A dermatological examination revealed the skin to be slightly shiny, mildly dry, and with corns over the fourth and fifth toes, bilaterally.  Significantly, the VA examiner did not indicate that the Veteran had stasis pigmentation or eczema of the bilateral lower extremities.

In an August 2009 letter, the Veteran's private treating physician, Dr. A.M., indicated that the Veteran was seen on July 22, 2009.  At that time, the Veteran's lower extremities are well perfused but significantly edematous, particularly from the knee down, with elements of obvious elephantiasis.  Dr. A.M. also indicated that there was some discoloration at the ankles, which concerned the Veteran because those spots were darker than her dark skin.

Later that month, on July 31, 2009, the Veteran sought treatment for a "rash" on her feet.  She was diagnosed with stasis dermatitis and was given a prescription for medication.  In a January 2010 VA vascular outpatient note, the Veteran complained of pain and swelling of bilateral lower extremities.  Upon physical examination, the Veteran demonstrated 2+ bilateral edema of the lower extremities, minimal skin changes to the ankle, and no skin breakdown.

During an April 2010 VA examination, the Veteran reported that she has no relief of the bilateral lower extremity pain and swelling with elevation or hosiery.  Upon examination, the VA examiner indicated that the Veteran had an abnormal gait, and 1+ edema of the bilateral ankles and feet.  She had darker pigmentation of the ankle and foot, bilaterally.

In a February 2011 VA examination, the VA examiner indicated that there was some pigmentation around the ankle, over the knees and skin folds, but there was no stasis pigmentation.  Significantly, the VA examiner did not specify whether the pigmentation of the ankles, knees, and skin folds were different than the darker pigmentation of the ankles and feet as noted in the April 2010 VA examination report.

Based on the above, the Board finds that initial ratings in excess of 20 percent for left and right lower extremity post-phlebitic syndrome are not warranted from December 28, 2004 to July 21, 2009.  The evidence during this appeal period does not reveal stasis pigmentation or eczema in addition to persistent edema as required for the 40 percent rating.  The Board notes that the Veteran reported, in the July 31, 2009 private treatment record, that she had a "rash" on the feet for five years.  Although the Veteran is competent to report symptoms, such as a rash, which are observable through the Veteran's senses, this assertion is inconsistent with the contemporaneous evidence of record.  Significantly, less than 10 days prior, on July 22, 2009, the Veteran explicitly expressed concern about the discoloration of the ankles; however, the Veteran did not mention any rash of the feet.  Indeed, the private treating physician noted the discoloration of the Veteran's ankles, at that time, and did not indicate any rash or eczema of the bilateral lower extremities.  As such, the criteria for a 40 percent rating for left and right lower extremity post-phlebitic syndrome have not been met or more nearly approximated for any portion of the initial rating period from December 28, 2004 to July 21, 2009.  38 C.F.R. §§ 4.3, 4.7.  

Upon review of all the evidence, both medical and lay, the Board finds that, from July 22, 2009 to June 12, 2012, the evidence is in relative equipoise as to whether the Veteran's left and right lower extremity post-phlebitic syndrome caused persistent edema and stasis pigmentation or eczema; therefore, a 40 percent rating is warranted under Diagnostic Code 7121.  38 C.F.R. § 4.104.  On July 22, 2009, the Veteran had discoloration of the ankles, which was noted to be darker than other parts of her skin.  In addition, on July 31, 2009, the Veteran was diagnosed with stasis dermatitis.  Although the February 2011 VA examiner indicated that the pigmentation on the ankles, knees, and skin folds was not stasis pigmentation, the VA examiner did not indicate whether the darker (discoloration) of the ankles and feet (as noted on July 22, 2009) was stasis pigmentation.  Resolving doubt in the Veteran's favor, the Board finds that the Veteran's left and right lower extremity post-phlebitic syndrome more closely approximates the criteria for a 40 percent disability rating, but no higher, from July 22, 2009 to June 12, 2012.

The Board additionally finds that the criteria for a 60 percent rating for left and right lower extremity post-phlebitic syndrome have not been met or more nearly approximated from July 22, 2009 to June 12, 2012.  The evidence during this appeal period does not reveal symptoms of ulceration as required for the 60 percent rating.  While the Veteran is competent to report symptoms such as ulceration, which are observable through the Veteran's senses, the Veteran has not asserted, and the evidence from July 22, 2009 to June 12, 2012 does not demonstrate, that the Veteran's left and right lower extremity post-phlebitic syndrome manifested in persistent ulceration.  As such, the criteria for a 60 percent rating for left and right lower extremity post-phlebitic syndrome have not been met or more nearly approximated for any portion of the initial rating period from July 22, 2009 to June 12, 2012.  38 C.F.R. §§ 4.3, 4.7.  

From June 13, 2012, Forward

The Veteran underwent another VA examination on June 13, 2012.  The VA examiner indicated that the Veteran's left and right lower extremity post-phlebitic syndrome results in symptoms of persistent edema, persistent subcutaneous induration, aching and fatigue in the leg after prolonged standing or walking, persistent stasis pigmentation or eczema, and constant pain at rest.  Significantly, the VA examiner explicitly excluded the symptoms of intermittent ulceration and massive board-like edema.  While the Veteran did demonstrate constant pain at rest (one criterion for the 100 percent rating), the totality of the evidence does not more nearly approximate the criteria for 100 percent rating for the left and right lower extremity post-phlebitic syndrome.  Indeed, the VA examiner clearly indicated that the Veteran did not have massive board-like edema as required for the 100 percent disability rating.  

Based on the above, the Board finds that initial ratings in excess of 40 percent for left and right lower extremity post-phlebitic syndrome are not warranted from June 13, 2012, forward.  The Veteran has not asserted, and the evidence from June 13, 2012 does not demonstrate, that the Veteran's left and right lower extremity post-phlebitic syndrome manifested in persistent ulceration.  As such, the criteria for a 60 percent rating for left and right lower extremity post-phlebitic syndrome have not been met or more nearly approximated for any portion of the initial rating period from June 13, 2012, forward.  38 C.F.R. §§ 4.3, 4.7.  

In sum, the Veteran's staged ratings for each foot are now as follows:
10% from 09/29/1998
20% from 7/24/2001
40% from 07/22/2009

Neither the Veteran nor the representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial disability rating for left lower extremity post-phlebitic syndrome in excess of 10 percent from September 29, 1998 to July 23, 2001 is denied; an initial rating of 20 percent, but no higher, from July 24, 2001 to December 27, 2004 is granted; an initial disability rating in excess of 20 percent from December 28, 2004 to July 21, 2009 is denied; an initial rating of 40 percent, but no higher, from July 22, 2009 to June 12, 2012 is granted; an initial disability rating in excess of 40 percent from June 13, 2012, forward, is denied.

An initial disability rating for right lower extremity post-phlebitic syndrome in excess of 10 percent from September 29, 1998 to July 23, 2001 is denied; an initial rating of 20 percent, but no higher, from July 24, 2001 to December 27, 2004 is granted; an initial disability rating in excess of 20 percent from December 28, 2004 to July 21, 2009 is denied; an initial rating of 40 percent, but no higher, from July 22, 2009 to June 12, 2012 is granted; an initial disability rating in excess of 40 percent from June 13, 2012, forward, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


